                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                             No. 7:17-CR-154-8H


UNITED STATES OF AMERICA                   )
                                           )
                                           )
    v.                                     )                 ORDER
                                           )
                                           )
TEEYA REAVES SCHEER,                       )
    Defendant.                             )




         This matter is before the court on the following motions filed by Defendant

Teeya Reaves Scheer on August 22, 2018:

               1.     Motion for Early Disclosure of Jencks Materials [DE #239];
               2.     Motion Regarding Admissibility of Co-Conspirator Declarations
         [DE #240];
               3.     Motion to Sequester Government Witnesses [DE #241];
               4.     Motion to Preserve Agents’ Notes [DE #242]; and
               5.     Motion for Rule 12(d)(2) Designation [DE #243].
The Government has responded to Scheer’s motions, and the time for further filings

has expired.


                                    BACKGROUND

         On November 29, 2017, a federal grand jury returned an indictment charging

Scheer with money laundering offenses and conspiracy to engage in money

laundering offenses, in violation of 18 U.S.C. §§ 1956 and 1957, as well as aiding and

abetting the money laundering offenses, in violation of 18 U.S.C. § 2. Scheer was
arraigned and pled not guilty on September 10, 2018. A jury trial is scheduled for

January 14, 2019. Before the court are a number of pretrial motions filed by Scheer.

                                    DISCUSSION

I.    Motion for Early Disclosure of Jencks Materials [DE #239]

      Scheer requests an order compelling the Government to disclose all Jencks Act

material at least fourteen (14) days prior to trial. The Government is obligated to

disclose witness statements in its possession, but only after a witness has completed

his testimony on direct examination. 18 U.S.C. § 3500. Moreover, the Government

states that it has been making a rolling production of discovery, including Jencks Act

materials, and that it intends to provide all discovery no later than fifteen (15) days

prior to trial. Accordingly, the court DENIES Scheer’s motion to compel disclosure of

Jencks Act materials.

II.   Motion Regarding Admissibility of Co-Conspirator Declarations [DE #240]

      Scheer also requests a pretrial hearing to determine the admissibility of any

co-conspirator declarations or, in the alternative, an order directing the Government

to submit a written offer of proof of any co-conspirator declarations it intends to use

at trial. Fourth Circuit case law does not require any such pretrial determination.

See United States v. Hines, 717 F.2d 1481, 1488 (4th Cir. 1983). “Instead, a trial judge

retains the option to admit conditionally the declarations of co-conspirators before the

conspiracy has been independently established, subject to the subsequent fulfillment

of that factual predicate.” Id.


                                           2

       While there may be circumstances where a pretrial hearing regarding the

admissibility of co-conspirator statements is warranted, no such showing has been

made here. Relying on case law from the Fifth and Seventh Circuits, Scheer makes a

generalized argument that pretrial determination of the admissibility of such

statements is necessary to facilitate the orderly conduct of trial and to avoid the risk

of a mistrial in the event the appropriate evidentiary foundation is not established at

trial. These concerns were expressly rejected by the Fourth Circuit in Hines. Because

Scheer has not demonstrated a particularized need for pretrial determination as to

the admissibility of co-conspirator statements, her motion is DENIED.

III.   Motion to Sequester Government Witnesses [DE #141]

       Scheer seeks an order excluding all Government witnesses from the courtroom

during trial. “At a party’s request, the court must order witnesses excluded so that

they cannot hear other witnesses’ testimony.” Fed. R. Evid. 615. Furthermore, “[e]ach

witness is prohibited from discussing previous trial testimony with any other witness

who has yet to testify at trial.” United States v. McCall, No. 5:12-CR-351-10F, 2013

WL 2382306, at *1 (E.D.N.C. May 30, 2013) (citing United States v. Rhynes, 218 F.3d

310, 317 (4th Cir. 2000)). Pursuant to the rule, the Government may exempt from

sequestration one investigative agent involved in the criminal prosecution. See Fed.

R. Evid. 615(b) (exempting from exclusion “an officer or employee of a party that is

not a natural person, after being designated as the party’s representative by its

attorney”). “Under this exception [to Rule 615], the district court may allow the


                                           3

government’s chief investigating agent to remain in the courtroom throughout the

proceedings, even if he is expected to testify.” United States v. Farnham, 791 F.2d

331, 334 (4th Cir. 1986).

       The Government does not oppose a sequestration order but requests that one

agent be permitted to remain in the courtroom during trial. It also requests a

reciprocal order applying to Scheer’s witnesses. Accordingly, Scheer’s motion to

sequester witnesses is GRANTED, and the Government’s request for a sequestration

order applying to Scheer’s witnesses is GRANTED. The court orders sequestration at

trial of all testifying witnesses with the exception that the following shall be

permitted to remain in the courtroom: (i) one case agent designated by the United

States; (ii) Defendant Scheer; and (iii) such other witnesses as the court may

determine are essential to the presentation of a party’s claim or defense. All witnesses

shall be prohibited from revealing any trial testimony to a witness that has not yet

testified.

IV.    Motion to Preserve Agents’ Notes [DE #242]

       Scheer seeks a court order requiring the Government to preserve any rough

notes of its agents pertaining to the instant case. The Jencks Act does not generally

require the production of rough notes of law enforcement agents where the notes are

later incorporated into a formal statement or report. United States v. Hinton, 719

F.2d 711, 722 (4th Cir. 1983). However, an agent’s notes may be subject to production

as a “statement” under the Jencks Act if a witness reads and adopts the notes. United


                                           4

States v. Roseboro, 87 F.3d 642, 645 (4th Cir. 1996). In that event, production would

be required after the witness testified. 18 U.S.C. § 3500(b); Fed. R. Crim. P. 26.2(a).

       The Government states that it is aware of and will comply with its obligations

to disclose such notes under the Jencks Act. The Government agrees not to destroy

the notes but does not agree to produce notes not otherwise discoverable.

       A need to disclose the notes of government agents could arise in this case,

either as Jencks material or as exculpatory evidence. See United States v. Gordon,

No. 7:14-CR-41-1FL, 2014 WL 5489364, at *2–3 (E.D.N.C. Oct. 30, 2014); see also

United States v. King, 121 F.R.D. 277, 279 (E.D.N.C. 1988) (noting preservation

warranted because notes may contain exculpatory or impeachment evidence the

disclosure of which is required). Accordingly, Scheer’s motion to preserve the notes of

government agents is GRANTED. The Government is ORDERED to retain the notes

of its agents concerning this matter until after the exhaustion of all appeal rights.

VII.   Motion for Rule 12(d)(2) Designation [DE #243]

       Finally, Scheer moves, pursuant to Fed. R. Crim. P. 12(d)(2), for an order

directing the Government to designate evidence it will use in its case-in-chief that

may be subject to a suppression motion. As the Government points out, the Federal

Rules of Criminal Procedure do not contain a Rule 12(d)(2).

       It is assumed that Scheer intended to reference Rule 12(b)(4)(B), which

provides that a defendant “may, in order to have an opportunity to move to suppress

evidence under Rule 12(b)(3)(C), request notice of the government's intent to use (in


                                           5

its evidence-in-chief at trial) any evidence that the defendant may be entitled to

discover under Rule 16.” Fed. R. Crim. P. 12(b)(4)(B).

      Rule 12(b)(4)(B) “was not designed to aid the defendant in ascertaining the

government's trial strategy, but only in effectively bringing suppression motions

before trial, as required by Rule 12(b)(3).” United States v. Ishak, 277 F.R.D. 156, 158

(E.D. Va. 2011) (quoting United States v. de la Cruz–Paulino, 61 F.3d 986, 994 (1st

Cir.1995)). The rule requires the government to “respond to a defendant's request for

notice whether the government intends to offer specific evidence that the request

identifies.” Ishak, 277 F.R.D. at 159 (emphasis added). As explained in Ishak:

      The task of identifying what evidence . . . might be the rightful object of
      a suppression motion belongs to that defendant. Of course, once the
      defendant has flagged potentially suppressible evidence among the Rule
      16 disclosures, filing a motion to suppress this evidence would waste
      time and resources if the government does not intend to offer it. To avoid
      needless expense and trial disruption, Rule 12(b)(4)(B) allows a
      defendant to require that the government disclose whether the
      government intends to offer the “specified evidence” during its case-in-
      chief. Rule 12, Fed. R. Crim. P. Advisory Committee's note. The Rule
      thereby “streamlines the suppression process because the defendant can
      avoid moving to suppress evidence the Government does not intend to
      use.” United States v. Smith, 277 Fed. Appx. 187, 191 (3d Cir.2008);
      accord Rule 12, Fed. R. Crim. P. Advisory Committee's note (“[R]ule 12
      makes it possible for [a defendant] to avoid the necessity of moving to
      suppress evidence which the government does not intend to use.”).

Ishak, 277 F.R.D. at 159–60 (footnotes omitted).

      Scheer’s motion does not specify any potentially suppressible evidence and

therefore fails to trigger the Government’s obligation to provide notice under Rule

12(b)(4)(B). Accordingly, Scheer’s motion is DENIED.


                                           6

                           CONCLUSION

For the foregoing reasons, the court ORDERS as follows:

      1.    Defendant Scheer’s Motion for Early Disclosure of Jencks
Materials [DE #239] is DENIED;
     2.     Defendant Scheer’s Motion Regarding Admissibility of Co-
Conspirator Declarations [DE #240] is DENIED;
      3.     Defendant Scheer’s Motion to Sequester Government
Witnesses [DE #241] and the Government’s request for reciprocal
sequestration are GRANTED on the terms set forth above;
      4.     Defendant Scheer’s Motion to Preserve Agents’ Notes
[DE #242] is GRANTED on the terms set forth above; and
      5.     Defendant Scheer’s Motion for Rule 12(d)(2) Designation
[DE #243] is DENIED.
This 11th day of October 2018.


                                 _______________________________________
                                 ___
                                  _______________
                                               _ ___________________
                                                                  _
                                 KIMBERL
                                 KIMBERLY   LY A. SWANK
                                 United States Magistrate Judge




                                   7
